ALTENBERND, Judge.
In these appeals, which the court has consolidated on its own motion, the three defendants appeal their judgments and sentences arising from a series of “home invasions” that occurred between November 1988 and February 1989. The defendants were tried in a consolidated trial with three *24separate juries. We affirm all convictions. After reviewing the record in each case, we conclude that any errors complained of were harmless beyond a reasonable doubt. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
We reverse the sentences imposed upon Richard Dow (No. 90-00392) and Eddie Harvey (No. 90-00415). In each of these cases, the trial court imposed incarceration for a term of years to be followed by concurrent life terms of imprisonment. These sentences represent departures from the recommended guidelines sentence of life imprisonment. Rease v. State, 493 So.2d 454 (Fla.1986); Speights v. State, 495 So.2d 882 (Fla. 2d DCA), review denied, 501 So.2d 1283 (Fla.1986). Because the trial court did not realize it was departing from the sentencing guidelines in these cases, it may impose departure sentences on remand if supported by valid written reasons. State v. Vanhorn, 561 So.2d 584 (Fla.1990).
We affirm Michael Dow’s sentences (No. 90-00413), because the trial court’s written reasons for departure were valid. See State v. Barfield, 594 So.2d 259 (Fla.1992); Hines v. State, 587 So.2d 620 (Fla. 2d DCA 1991).
Convictions and sentences imposed in case number 90-00413 affirmed. Convictions in case numbers 90-00392 and 90-00415 affirmed, but sentences imposed in those cases reversed and the cases remanded for resentencing.
PARKER, A.C.J., concurs.
PATTERSON, J., concurs specially with opinion.